DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the 102 and 103 rejections of claim(s) 1-8 and 11-21, as filed on January 4, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 112 rejection are accepted with the clarification provided by Applicant on record as to how the terms are being interpreted in light of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,534,524 to Aldrich et al. (A1) in view of JP S621690 to Uragami (U1).
Citation is made for U1, to the provided English translation in the IFW on June 12, 2019.

In Re Claim 1:
A1 teaches:

	a first rotor blade(22) configured to rotate around a rotor shaft axis with a nominal first blade pitch angle and to pitch around a longitudinal rotor blade axis(20); [Figures 1 and 2.]
	first(12) and second(56) electric motor units configured to drive the thrust generating rotor assembly and characterized by a first relative rotational angle, the first and second electric motor units respectively connected to concentrically oriented first(28) and second(14) rotor shafts able to rotate relative to each other around the rotor shaft axis, wherein the first rotor shaft runs through the center of the second rotor shaft; [Figure 1 shows the features, and Col. 3, ll. 21-41.  Further, per Col. 4, ll. 18-34, the relative angle between the shaft(14) holding the blade pitch and the angle of the gear(26).  The relative change of their angle positions generate a pitch change.]
	a pitch connection(20, 24,26) between the first and second rotor shafts and the first rotor blade configured to alter the first blade pitch angle in response to altering the first relative rotational angle of the motor units according to a predefined ratio between the first relative rotational angle and the first blade pitch angle depending on a mechanical structure of the pitch connection; and [Col. 4, ll. 0-34 disclose a change in the ratio of speed of rotation, generates a change in relative angle the rotor shaft hub, and the interior bevel(26) which generates a pitch change based upon the change in this relative angle.]
	a motor controller(66) configured to control the first relative rotational angle and thereby control the first blade angle of the first rotor blade. [Col. 3, ll. 30-47.]

A1 does not teach:
	Wherein the relative rotation of the two shafts is independent of each other.


	Space can be saved and weight can be reduced by placing the two motors for controlling relative rotation pitch of blades on the ends of two concentric shafts to rotate relatively to each other.  [Figure 1. Abstract on Page 1.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 to utilize instead of two separately placed and housed motors, one running through a gearing system off the other, to utilize two independent motors,  housed in the same space, concentrically and without intervening gearing to run one off the other, as taught by U1, for the purpose of reducing weight and spaced use in the propeller pitch change system.  This would yield the limitation of claim 1, in that the two motors of U1, are independently rotated by separate stator/motors, as disclosed in U1, Page 2, ll. 1-10.

In Re Claims 3-5:
A1 as modified in claim 1 teaches:
	A thrust generating rotor assembly according to claim 1, wherein:
	(Claim 3) the mechanical structure of the pitch connection includes a gear device comprising a blade gear part(24) connected to the first rotor blade and a shaft gear part(26) connected to the first or the second rotor shaft and wherein the gear parts are engaged by respective gear teeth. [A1, Figure 1.]
	(Claim 4) claim 3, the blade gear part is connected to the first rotor blade perpendicularly to the longitudinal rotor blade axis, and the shaft gear part connected to the rotor shafts perpendicularly to the rotor shaft axis.  [A1, Figure 1 shows the relative orientations of the gear parts discloses the features as shown.]
	(Claim 5) claim 3, the blade gear part comprises a circular shape with a rotational axis coinciding with the longitudinal rotor blade axis of the rotor blade, and the shaft gear part comprises a circular 
	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 and U1 as applied to claim 1, and further in view of US 5,282,719 to McCarty et al. (M1).

In Re Claim 2:
A1 as modified teaches:
	A thrust generating rotor assembly according to claim 1, wherein the first relative rotational angle comprises the difference between a first rotational angle of the first motor unit relative to a first nominal angle and the second nominal angle of the second motor unit. [Per the rejection of claim 1 above, the relative rotational angle of the shaft(14) to the bevel unit, controls the pitch. Nominal angle is merely an arbitrary angle, which the office may select.]

A1 as modified does not teach:
	A second rotational angle to a second nominal angle.

M1 teaches:
	It is known a two sided pitch change system with two stator/rotor controlling devices to control relative rotation between a pair of gear tracks one above and one below a pitch gear (48) of a blade can achieve a pitch control which can affect transitions in multiple directions with less wear on a single motor. [Figures 3 and 4, Col. 7, ll. 8-54.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1, to utilize a paired gear system to achieve two nominal .

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 and U1 as applied to claim 1, and further in view of US WO 2016/020900 to Wang (W1) and US 5,460,487 to Shmaling et al (S1).

In Re Claim 6:
A1 as modified teaches:
	A thrust generating rotor assembly according to claim 1, wherein the pitch connection comprises a gear link. 

A1 as modified does not teach:
	A ball link unit.

W1 teaches:
	It is well-known that pitch change caused by relative rotation between motors and concentric shafts(31, 32, 10) does not require gearing to achieve rotation.  It can occur through linkages(45) affixed to the blade horn, and the relatively rotating shaft(sleeve). [Figures 3 and 4, Page 12, line 15 - Page 13, line 15.] W1 does not disclose which type of joint affixes the ends of the linkage. This is an advantage method of linkage as it can perform both linear and rotating motion for cyclic and collective pitch control.


	The linkages for affixing the pitch horn of a rotor blade and a concentric plate to cause rotation, can utilize joints involving a ball around an end(202), at each end. Further, said linkages include ball type connections, such as in Figure 2A, showing its pitch arms(46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 to use a linkage connection between the relatively rotating pitch control tube as related to drive tube, such as taught by W1, for the purpose of using a known alternative to gearing for transferring pitch changing torque, between relatively rotating concentric tubes, as it has the benefit it can adapt to accommodate cyclic and collective pitch control.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify this system such that the linkage ends were ball-joints, as W1 does not specify the type of joint, but it is taught in S1, that linkages to change pitch of rotor blades are known to utilize ball joints at each end as a common method of performing such, by affixing said pitch horn section to a linkage(46), which would be usable with an expectation of success under an obvious to try method as a known variant.  This would yield ball linkages.

In Re Claims 7 and 8:
A1 as modified in claim 6 teaches:
	The thrust generating rotor according to claim 6, wherein:
(Claim 7) the ball-link unit comprises a pitch arm with a first end connected through a ball-joint to the second shaft and a second end connected through a ball joint to the rotor blade. [Per S1, Figure 2A the pitch change extends between a blade and the rotative plate.  Per  Figure 2 of W1 and the modification, one end is affixed to the rotor blade for rotation the other is affixed to the relatively rotating shaft being acted upon by a motor for pitch adjustment.]


Claims 11-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 and U1 as applied to claim 1, and further in view of EP 2028099A1 to Bader (B1).
Citation is made to the Machine translation provided by the office in the rejection on October 2, 2020.

In Re Claim 11:
A1 as modified teaches:
	A method for operating the thrust generating rotor assembly according to claim 1, the method comprising:
	Receiving by the motor controller, a position indicator sensor(64) configured to measure at least the pitch of the blade, resulting from the rotational positions of the first and second electric motor units; [Col. 3, ll. 30-47.]
	Determining the first relative rotational range based at least in part on the pitch of the blade,; and [Col. 3, ll. 30-47.]
	Controlling the first and/or second electric motor units to adjust he first relative rotational angle and the first blade pitch angle of the first rotor blade based, at least in part on the first and second rotational positions of the respective first and second electric motor units. [Col. 3, line 47 - Col. 4, ll. 34 

A1 as modified does not teach:
	Rotational sensor measuring the first and second rotational positions of the respective first and second electric motor units, and determining the pitch based upon the first and second rotational positions.

B1 teaches:
	The control is essentially carried out by specifying a phase relationship between the two currents, or currents impressed in the stator windings of the two motors that corresponds to the desired blade pitch angle. According to one embodiment, the electric control sensor for determining the angular position of the electric motors. The relative position of the motors can be used to deduce the relative angular position of the two motors to determine the pitch of the angle from the signals of the angle sensors. [Page 4, ll. 135-144. ]  This permits the use of simple angle sensors capable of performing the function. [Page 3, ll. 144-149.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1, which discloses a generis position sensor, to utilize the angular position sensors as taught by B1, for the purpose of incorporating a simple system for determine the variables, as an obvious to try variant known in the art with an expectation of success, and having the being a simple variant to apply.   This would yield determining the relative rotational angles based at least in part on the first and second rotational positions of the electric motor units as claimed.

In Re Claim 12:
A1 as modified teaches:
	A method of operating a thrust generating rotor assembly for a vehicle, the method comprising:
Receiving a positional feedback, from position indicator sensor(64)  for the pitch of a blade representing the relative angular connection[Col. 3, ll. 30-47.] of first and second first(12) and second(56) electric motor respectively connected to concentrically oriented first(28) and second(14) rotor shafts able to rotate relative to each other around a rotor shaft axis pf the thrust generating rotor assembly; [Figure 1 shows the features, and Col. 3, ll. 21-41.  Further, per Col. 4, ll. 18-34, the relative angle between the shaft(14) holding the blade pitch and the angle of the gear(26).  The relative change of their angle positions generate a pitch change.]
Determining the first relative rotational range based at least in part on the pitch of the blade,; and [Col. 3, ll. 30-47.]
	Controlling (with controller 66) the first and/or second electric motor units to adjust he first relative rotational angle and the first blade pitch angle of the first rotor blade based, at least in part on the first and second rotational positions of the respective first and second electric motor units. [Col. 3, line 47 - Col. 4, ll. 34 disclose that the features of the pitch system controls the pitch change, due to a detected difference in pitch.] and further comprises:
	a pitch connection(20, 24,26) between the first and second rotor shafts and the first rotor blade configured to alter the first blade pitch angle in response to altering the first relative rotational angle of the motor units according to a predefined ratio between the first relative rotational angle and the first blade pitch angle depending on a mechanical structure of the pitch connection; and [Col. 4, ll. 0-34 disclose a change in the ratio of speed of rotation, generates a change in relative angle the rotor shaft hub, and the interior bevel(26) which generates a pitch change based upon the change in this relative angle.]	

A1 as modified does not teach:
	Rotational sensor measuring the first and second rotational positions of the respective first and second electric motor units, and determining the pitch based upon the first and second rotational positions.

B1 teaches:
	The control is essentially carried out by specifying a phase relationship between the two currents, or currents impressed in the stator windings of the two motors that corresponds to the desired blade pitch angle. According to one embodiment, the electric control sensor for determining the angular position of the electric motors. The relative position of the motors can be used to deduce the relative angular position of the two motors to determine the pitch of the angle from the signals of the angle sensors. [Page 4, ll. 135-144. ]  This permits the use of simple angle sensors capable of performing the function. [Page 3, ll. 144-149.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1, which discloses a generis position sensor, to utilize the angular position sensors as taught by B1, for the purpose of incorporating a simple system for determine the variables, as an obvious to try variant known in the art with an expectation of success, and having the being a simple variant to apply.   This would yield determining the relative rotational angles based at least in part on the first and second rotational positions of the electric motor units as claimed. 

In Re Claims 14-16:
A1 as modified in claim 12 teaches:

	(Claim 14) the mechanical structure of the pitch connection includes a gear device comprising a blade gear part(24) connected to the first rotor blade and a shaft gear part(26) connected to the first or the second rotor shaft and wherein the gear parts are engaged by respective gear teeth. [A1, Figure 1.]
	(Claim 15) claim 14, the blade gear part is connected to the first rotor blade perpendicularly to the longitudinal rotor blade axis, and the shaft gear part connected to the rotor shafts perpendicularly to the rotor shaft axis.  [A1, Figure 1 shows the relative orientations of the gear parts discloses the features as shown.]
	(Claim 16) claim 14, the blade gear part comprises a circular shape with a rotational axis coinciding with the longitudinal rotor blade axis of the rotor blade, and the shaft gear part comprises a circular shape with a rotational axis coinciding with the rotor shaft. [A1, Figure 1 shows the gears are fully circular and corresponding to the respective axis.]

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1, U1 and B1 as applied to claim 12, and further in view of M1.

In Re Claim 13:
A1 as modified in claim 12 teaches:
	The method of claim 12, wherein the first relative rotational angle comprises the difference between a first rotational angle of the first motor unit relative to a first nominal angle and the second nominal angle of the second motor unit. [Per the rejection of claim 1 above, the relative rotational angle of the shaft(14) to the bevel unit, controls the pitch.]

A1 as modified does not teach:


M1 teaches:
	It is known a two sided pitch change system with two stator/rotor controlling devices to control relative rotation between a pair of gear tracks one above and one below a pitch gear (48) of a blade can achieve a pitch control which can affect transitions in multiple directions with less wear on a single motor. [Figures 3 and 4, Col. 7, ll. 8-54.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1, to utilize a paired gear system to achieve two nominal angles and relative angles for the change of pitch of the blades, as taught by M1, as this is a known variant to single gear/motor pitch changing systems, that has the advantage of reducing wear on a single motor, by permitting each motor to control a direction.  This would yield the limitation of claim 2.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1, U1, and B1 as applied to claim 12, above and further in view of W1 and S1.

In Re Claim 17:
A1 as modified in claim 12 teaches:
	The method of claim 12, wherein the pitch connection comprises a gear link. 

A1 as modified does not teach:
	A ball link unit.

W1 teaches:


S1 teaches:
	The linkages for affixing the pitch horn of a rotor blade and a concentric plate to cause rotation, can utilize joints involving a ball around an end(202), at each end. Further, said linkages include ball type connections, such as in Figure 2A, showing its pitch arms(46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 to use a linkage connection between the relatively rotating pitch control tube as related to drive tube, such as taught by W1, for the purpose of using a known alternative to gearing for transferring pitch changing torque, between relatively rotating concentric tubes, as it has the benefit it can adapt to accommodate cyclic and collective pitch control.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify this system such that the linkage ends were ball-joints, as W1 does not specify the type of joint, but it is taught in S1, that linkages to change pitch of rotor blades are known to utilize ball joints at each end as a common method of performing such, by affixing said pitch horn section to a linkage(46), which would be usable with an expectation of success under an obvious to try method as a known variant.  This would yield ball linkages.

In Re Claims 18 and 19:

	The method of claim 17,wherien:
(Claim 7) the ball-link unit comprises a pitch arm with a first end connected through a ball-joint to the second shaft and a second end connected through a ball joint to the rotor blade. [Per S1, Figure 2A the pitch change extends between a blade and the rotative plate.  Per  Figure 2 of W1 and the modification, one end is affixed to the rotor blade for rotation the other is affixed to the relatively rotating shaft being acted upon by a motor for pitch adjustment.]
(Claim 8) the ball link unit comprises a pitch arm with a first end rotational connected to the first or second rotor shaft, around an axis perpendicular to the rotor shaft axis and a second end rotational connected to the rotor blade around an axis parallel to the longitudinal rotor blade axis. [W1, Figure 2 shows the pitch axis( e) that attaches to the outer shaft side is perpendicular to the axis of said shaft(b).  Figure 2A of S1, discloses the ideal connection for the blade pitch, aligns along the same axis, supported in Figure 4A.]

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1, U1, and B1 as applied to claim 12 above, and further in view of US 2015/0142221 to Coulmeau et al. (C1).

In Re Claim 20:
A1 in view of B1 as applied to claim 12 teaches:
	The method of claim 12, further comprising:
	Receiving a flight command input to maneuver the vehicle; [A1, Col. 3, ll. 42-47, discloses by conventional means a control device receives a command for a pitch operation.]
	Determining a first relative rotational angle corresponding to the received command; [A1, Col.3, ll. 40-47, disclose producing a feedback single(A1, 68) indicative of a desired pitch angle.]

	 
C1 discloses:
	A command autopilot system for a helicopter or plane. [Page 1, ¶75, ¶115.]  Said system designed such that a path cannot be determined in advance or when adjustments must be made, using an automatic pilot, where a pilot sends an updated course information to the automatic pilot. [Page 1, ¶9-10.]  That in such situations the autopilot is able to command the airplane, through for example pitch instructions. [Page 1, ¶10.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1 which does not disclose who is giving commands or it the commands are a manually updated route, that in areas with high traffic or on tactical maneuvers, the path must be updated, because it cannot be determined in advance, as taught by C1, and using the autopilot to take the maneuver commands, and performing automatic calculation orders for pitch change as further taught by C1, for the purpose of controlling an aircraft during flight through high traffic areas, where advance planning cannot be useful, to enable control and calculation of the path of the airplane or helicopter.  This would yield the limitation of claim 20. 
	Allowable Subject Matter
Claims 9 and 10 are allowed.  Applicant’s amendment of subject matter of the base claims into 9 to render it independent, and addressing of the outstanding 112 rejection from the non-final of October 2, 2020 has resulted in a claim that overcomes the previous rejection. None of the art cited addresses 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745